Citation Nr: 1422485	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  11-01 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating higher than 10 percent for bilateral hearing loss


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1943 to November 1945, so during World War II.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, granted his claim of entitlement to service connection for bilateral (left and right ear) hearing loss and assigned an initial 10 percent rating for this disability retroactively effective from July 24, 2009, the date of receipt of his claim for this condition.  He appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals an initial rating, VA must consider whether to "stage" the rating to compensate him for times since the effective date of the award when the disability may have been more severe than at others).  

He was scheduled to testify at hearings before the Board in March and April 2014.  However, he postponed the first hearing and cancelled the second.  In written correspondence received in April 2014, his representative withdrew the request for a Board hearing.  See 38 C.F.R. § 20.704(e) (2013). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  In his right ear the Veteran has a puretone threshold average of 105 decibels and speech recognition ability of 0 percent, so he is effectively deaf in this ear.

2.  But, at worst, in his left ear he has a puretone threshold average of 54 decibels and speech recognition ability of 84 percent.

3.  Worst case scenario, then, he has Level XI hearing loss in his right ear but only Level II in his left ear.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 10 percent for this service-connected bilateral hearing loss disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  


A.  Duty to Notify

Because this appeal stems from a granted service-connection claim, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the granting of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Instead of issuing an additional VCAA notice letter in this situation concerning the "downstream" disability rating and effective date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved.  Id.  See also VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  The RO provided the Veteran this required SOC in December 2010, also a supplemental SOC (SSOC) in February 2012, citing the applicable statutes and regulations governing the rating for his bilateral hearing loss and containing discussion of the reasons and bases for not assigning a higher initial rating.  He therefore has received all required notice concerning this claim.  He also received additional notice by way of a letter dated in August 2009.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009), overruling Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (noting that, in a claim for an increased rating, VA need only provide "generic" notice advising the Veteran of the evidentiary and legal criteria for establishing his entitlement to greater compensation, not also advise him of alternative DCs or daily-life evidence).

B.  Duty to Assist

(i) The Duty to Assist by Obtaining Relevant Records

To satisfy this obligation, the Veteran's service treatment records (STRs) and 
post-service VA treatment records have been obtained and associated with the claims file to the extent obtainable.  Significantly, neither he nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained.  Thus, the duty to assist in obtaining relevant records has been satisfied.  See 38 C.F.R. § 3.159(c).  

(ii) The Duty to Assist by Providing an Examination for a Medical Opinion

This duty also has been met.  VA examinations were performed in November 2009 and August 2011, so since the filing of the underlying claim of entitlement to service connection and even since the granting of this benefit and assignment of the initial 10 percent rating for this now service-connected disability.  These examinations included consideration of the Veteran's medical history and set forth findings enabling the Board to make a fully informed decision on this claim regarding the appropriate evaluation for this service-connected disability.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2013).

The Veteran has not alleged a material worsening of this disability since that more recent VA compensation examination in August 2011, nor is this otherwise shown or suggested by the record on appeal.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Olsen v. Principi, 3 Vet. App. 480 (1992); Proscelle v. Derwinski, 2 Vet. App. 629 (1992); Caffrey v. Brown, 6 Vet. App. 377 (1994); Allday v. Brown, 7 Vet. App. 517 (1995).  At most, he alleges the evaluation did not reflect just how bad his hearing loss was and is, but there is no inherent reason to reject, question or invalidate that VA examiner's findings merely out of hand or just as a simple matter of course.  Cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (indicating, albeit in a service-connection context, the requirement of a "contemporaneous" examination does not require a new examination based on the mere passage of time since an otherwise adequate examination).

Unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that, although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (similarly holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Indeed, even when this is challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).

To reiterate, the Veteran has not stated and there is no other evidence indicating that there has been a material change in the severity of his disability since he was last examined for compensation purposes in August 2011.  See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the mere passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, VA's duty to obtain a VA examination and opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 312.

C.  VCAA Conclusion

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and there is no indication of prejudicial error with regards to VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  Accordingly, the Board will proceed with appellate review of this claim.  


II.  Increased Rating

The Veteran contends that he is entitled to an initial disability rating higher than 10 percent for his service-connected bilateral hearing loss because this rating does not truly reflect the functional impairment this disability causes in his life, including his day-to-day activities.  He maintains that his hearing loss is far more severe than the testing indicated.  But for the reasons and bases that follow, the Board concludes that a rating higher than 10 percent, at least initially, is not warranted.

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2013).  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, is to be avoided.  Id.


In initial-rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings also may be warranted in increased-rating claims). 

The Veteran's hearing loss has been rated initially as 10-percent disabling under the provisions of 38 C.F.R. § 4.85, DC 6100.  

In evaluating service-connected hearing loss, disability ratings are derived from a mechanical, meaning nondiscretionary, application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed; there is no room for subjective interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenman v. Principi, 3 Vet. App. 345, 3949 (1992).  Hearing loss disability evaluations range from noncompensable, i.e., 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second (Hertz (Hz)).  See 38 C.F.R. § 4.85.  The rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.  See id.  VA audiometric examinations are generally conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  Id.  Table VI in 38 C.F.R. § 4.85 is then used to determine the numeric designation of hearing impairment based on the puretone threshold average from the speech audiometry test and the results of the speech discrimination test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See id.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test. See id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row corresponding to the percentage of discrimination and the horizontal column corresponding to the puretone decibel loss.  Id.  The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI).  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See id. 

Since filing his claim for hearing loss, initially for service connection and then for a higher initial rating after service connection was granted, the Veteran has undergone two VA audiological examinations.  During his initial November 2009 examination, his pure-tone thresholds, measured in decibels, were as follows:


HERTZ

1000
2000
3000
4000
Average
RIGHT
95
85
105
110
99
LEFT
15
30
65
70
45

The audiogram shows that the right ear had a puretone average of 99 decibels and the left ear had a puretone threshold average of 45 decibels.  A speech discrimination test revealed speech recognition ability of 0 percent in his right ear and 92 percent in his left ear.  The audiologist rendered a diagnosis of profound sensorineural hearing loss in the right ear and mild-to-profound sensorineural hearing loss in the left ear.  Using Table VI in 38 C.F.R. § 4.85, the puretone average and speech recognition score are combined to give each ear a numeric designation for use on Table VII to determine the correct disability level.  The right ear had a puretone average of 99 decibels and a speech recognition score of 0 percent.  Thus, it received a designation of XI.  See id.  The left ear had a puretone average of 45 decibels and a speech recognition score of 92 percent.  Therefore, it received a designation of I.  The right ear is considered the poorer ear for Table VII.  The point where designations XI and I intersect on Table VII yields a percentage evaluation of 10, resulting in a 10 percent disability rating.  See id.

The more recent August 2011 VA examination report reflects that audiological testing revealed puretone thresholds in decibels, as follows:


HERTZ

1000
2000
3000
4000
Average
RIGHT
100
90
105
105
100
LEFT
20
35
75
85
54

The audiogram shows that the right ear had a puretone average of 100 decibels and the left ear had a puretone threshold of 54 decibels, as noted by the examiner.  A speech discrimination test revealed speech recognition ability of 0 percent in the right ear and 84 percent in the left ear.  Using Table VI in 38 C.F.R. § 4.85, the puretone average and speech recognition score are combined to give each ear a numeric designation for use on Table VII to determine the correct disability level.  The right ear had a puretone average of 100 decibels and a speech recognition score of 0 percent.  Thus, it received a designation of XI.  See id.  The left ear had a puretone average of 54 decibels and a speech recognition score of 84 percent.  Therefore, it received a designation of II.  The right ear is considered the poorer ear for Table VII.  The point where designations XI and II intersect on Table VII yields a percentage evaluation of 10, resulting in a ten percent disability rating.  See id.  

VA regulation also includes two provisions for evaluating Veterans with certain exceptional patterns of hearing impairment that cannot always be accurately assessed under 38 C.F.R. § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning that these Veterans experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  38 C.F.R. § 4.86(a) provides that, if puretone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation will be based either on Table VI or Table VIA in 38 C.F.R. § 4.85, whichever results in a higher evaluation.  This provision corrects for the fact that with a 55-decibel threshold level (the level at which speech becomes essentially inaudible) the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may therefore not be possible or reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).

38 C.F.R. § 4.86(b) provides that, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIA, in 38 C.F.R. § 4.85, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  This provision accounts for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, as a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  See id.  

Here, even though the Veteran had an exceptional pattern of hearing impairment in his right ear during both examinations, allowing for use of Table VIa instead of VI, this still does not establish entitlement to a rating higher than 10 percent because it means he had what amounted to Level X hearing loss during the November 2009 examination (so not greater than the Level XI if instead using Table VI), and Level XI during the more recent August 2011 examination (so the same Level if instead using Table VI).  See 38 C.F.R. §§ 4.85, 4.86.  

The Board also has considered the functional impairment caused by the Veteran's hearing loss disability.  In this regard, in his January 2011 Substantive Appeal (on VA Form 9), the Veteran stated that his hearing loss impacted his daily life, making it difficult for him to hear at church, in large crowds, and in places with significant background noise.  During the August 2011 VA examination the examiner determined the Veteran's hearing loss impacted his daily life in that he experiences difficulty hearing when in a group environment or in public, such as at church.  But these challenges resulting from his hearing loss are contemplated by the rating criteria, which are meant to take into account the average impairment resulting from service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The functional impairment reflected by the examination reports does not establish entitlement to a higher rating absent audiometric and speech discrimination scores showing that his hearing loss has met the schedular criteria for a compensable rating.  See 38 C.F.R. § 4.85; Lendenmann, 3 Vet. App. at 349; see also Martinak v. Nicholson, 21 Vet. App. 447, 456 (2007).

The Board also has considered the Veteran's contention in the January 2014 appellate brief that his hearing loss is more disabling than contemplated by the 10 percent rating assigned.  However, the most probative evidence of record, meaning the most competent and credible, including both VA examination reports, does not show that the legal criteria for a rating higher than 10 percent have been met, for the reasons and bases already discussed.  Moreover, these audiometric test results show his bilateral hearing loss disability has not met the schedular criteria for a rating higher than 10 percent at any time during the pendency of this claim.  See 38 C.F.R. §§ 4.85, 4.86.  Thus, the Board cannot "stage" the rating for this disability.  See Fenderson, 12 Vet. App. at 126.

III.  Extra-schedular Consideration

Meanwhile, aside from the VA Rating Schedule, the potential application of other provisions of Title 38 of the Code of Federal Regulations also have been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extra-schedular evaluation.

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, there is no basis to find that the Veteran's bilateral hearing loss presents such an exceptional disability picture that the applicable schedular criteria are inadequate, particularly as the rating criteria are thorough, and he does not manifest or describe symptomatology outside of those criteria.  Although the rating criteria applicable to hearing loss are not based on symptoms or functional impairment, but rather on the numeric results of objective audiological testing, they are necessarily designed with a view towards compensating the former.  Specifically, all schedular criteria are meant to take into account the average impairment in earning capacity resulting from service-connected disabilities.  See 38 C.F.R. § 4.1.  As stated in 38 C.F.R. § 4.21 (2013), "[c]oordination of rating with impairment of function will . . . be expected in all instances."  Thus, although a particular DC may provide for evaluations of a disability in terms of objective clinical data rather than in terms of symptoms or functional impairment - as is the case with hearing loss disabilities - the purpose of the ratings themselves is necessarily to provide compensation for the symptoms and functional impairment caused by the disability in question, particularly with regard to how they affect earning capacity.  Here, the Veteran's difficulty hearing and communicating is precisely the type of symptomatology and functional impairment contemplated by the rating criteria for hearing loss.  The mere fact that they do not mention such symptoms or functional impairment cannot be a basis in and of itself for extra-schedular referral.  There is no evidence that difficulty hearing and communicating are exceptional or unusual manifestations of a hearing loss disability.  Indeed, as noted in Thun, the rating criteria are averages and need not account for each individual circumstance in order to be adequate for evaluation purposes.  Moreover, none of the audiologists who examined the Veteran indicated that his hearing loss disability was unusual or exceptional (that is, apart from the type of exceptional pattern of hearing impairment already contemplated by 38 C.F.R. § 4.86).


The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps becomes moot.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc).  Moreover, the evidence does not show marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 115.  Indeed, in the absence of an exceptional or unusual disability picture under the first Thun factor, marked interference with employment is not sufficient by itself to warrant extraschedular referral, as the rating schedule "clearly recognizes that the rated disabilities interfere with employment."  See VAOPGCPREC 6-96 (August 16, 1996).  Accordingly, the board finds that the schedular rating criteria adequately address his disability, and referral for extraschedular consideration is unwarranted.  Id.

For these reasons and bases, the Board finds that the evidence does not support the assignment of an initial rating higher than 10 percent for this disability at any time since the filing of the claim for it.  Thus, absent indication this bilateral hearing loss is more severe, the Board finds that the preponderance of the evidence is against this claim, so there is no reasonable doubt to be resolved in the Veteran's favor, and this claim accordingly must be denied.  38 C.F.R. § 4.3.


ORDER

The claim of entitlement to an initial rating higher than 10 percent for the bilateral hearing loss is denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


